Citation Nr: 1806923	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-10 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tuberculosis (TB).

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).
.

REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney-at-Law


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 
INTRODUCTION

The Veteran had active service from September 1998 to September 2009, with subsequent service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Although the Veteran has perfected separate appeals for anxiety, depression and PTSD, the evidence contains reference to several potential diagnoses.  As such, the Board will consider whether service connection can be awarded for any acquired psychiatric disability, as per the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has expanded and recharacterized the issue as written above. 

The issue of entitlement to service connection an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability as defined by VA regulations.

2.  The Veteran does not have TB, or residuals of TB.

3.  The evidence of record favors a finding that the Veteran's right knee patellofemoral syndrome (PFS) first manifested during service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303, 3.385 (2017).

2.  The requirements for entitlement to service connection for TB have not been met. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2017).

3.  The requirements for entitlement to service connection for right knee PFS are met.  38 U.S.C. §§  1110, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as hearing loss and TB, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year or three years from the date of separation from service, respectively.  38 U.S.C. § 1112 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

I. Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board observes that post-service medical treatment records do not show treatment for a bilateral hearing loss disability.  The RO, therefore, afforded the Veteran a VA examination in February 2013 in order to assess the nature of any disability present.  Puretone thresholds at the time of this examination were 0, 5, 5, 5, and 10 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, on the right side; and 5, 5, 5, 5, and 10 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, on the left side.  Speech discrimination was 96 percent, bilaterally.  These findings do not meet the criteria for a hearing loss disability as defined by 38 C.F.R. § 3.385.

Although the Board in no way calls into question the Veteran's assertions that he experiences diminished hearing acuity, by regulation, the existence of a hearing loss disability for which service connection may be awarded must be shown by objective testing that demonstrates a level of loss at a severity described under 38 C.F.R. § 3.385. 

The existence of a current disability is the basis of the first element of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

The Board must conclude that service connection for bilateral hearing loss is not warranted because the evidence does not establish the presence of a hearing loss disability for purposes of VA compensation at any time during the pendency of this claim.  See 38 C.F.R. § 3.385.  The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

II. TB

The Veteran contends that he was diagnosed with tuberculosis (TB) in March 2005 after returning from a Mediterranean cruise deployment.  He indicated that he was treated with Isoniazid (INH) for nine months.  He notes that, to date, he is a carrier of TB, but it is not active, and his lungs are medically screened on an annual basis.  

Service treatment records (STRs) in February 2006 indicate that the Veteran was diagnosed with tuberculin (PPD) induration positive interpretation, and treated with INH, 300 MG.  Medical evidence demonstrates that he completed INH treatment in service and was periodically seen for TB.  Additionally, several notations were made in his medical records for positive tuberculin PPD induration interpretation and nonspecific reaction without active TB.  

The Veteran was afforded a VA TB examination in February 2013.  The examiner reviewed the record, took a history from the Veteran, and conducted a full examination.  The examiner concluded that the Veteran was treated for latent TB in service, and that he currently did not have TB or any residuals of having TB while in service or today.  The Veteran's chest X-ray was read as "normal."  There is no other evidence of current symptoms, and the Veteran does not describe any symptoms.  

Part of a viable claim is that a currently diagnosed disease or disorder must exist presently, or existed at the time of the filing of a claim, or at any time during the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). In the absence of medical evidence of an active TB at any time during or since service, there is no disease or injury for which service connection may be granted.  See Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted absent a current disability).  Thus, the Board is constrained to find that the preponderance of the evidence is against the claim. 38 C.F.R. § 3.303.

III. Right Knee

The Veteran asserts he has had right knee pain that had its onset during his period of active duty service. 

At a January 2013 VA examination, the Veteran was examined and diagnosed with right knee patellofemoral syndrome.  The examiner opined that it was less likely than not that his current right patellofemoral syndrome was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran had a one-time complaint of right knee pain in service, and no recurring issues or traumatic injuries.

Upon review of the Veteran's service treatment records, however, it is evident that the Veteran sought treatment for right knee pain on several occasions.  Indeed, the service treatment records note that in August 1999, the Veteran complained of right knee pain when bending, putting pressure on it, and when running.  He noted that he could hear his right knee pop when running; it hurt continuously while sitting; and no trauma, locking or swelling was indicated.  In January 2001, the Veteran indicated that he had chronic bilateral knee pain since August 1999, with more severe pain in the right leg.  In May 2001, the examiner noted tendonitis in his right knee, with pain, no trauma and no swelling.  In August 2002, the Veteran reported chronic right knee pain for about two years, and the examiner indicated physical therapy was needed.  In December 2002 and September 2003, he complained of right knee pain and stated that PT made his symptoms worse.  

The Veteran was specifically diagnosed in service with right knee patellofemoral syndrome (PFS) in August 1999 and December 2002, and with probable PFS at a May 2003 Report of Medical examination.  In the examiner's comments on a May 2003 Report of Medical History, the examiner indicated that the Veteran had right knee pain under the right patella, diagnosed as PFS.  

In light of the fact that the Veteran has a current diagnosis of right knee patellofemoral syndrome, that he was diagnosed and treated for the same during service on more than one occasion, that the Veteran has competently and credibly described ongoing and continuous pain-related symptoms affecting the right knee from his in-service treatment to the time of his 2013 VA examination, and that the negative nexus opinion of record is based on an incorrect reading of the Veteran's medical history, the Board finds that the evidence favors a finding that his current disability was incurred in service.  The benefit sought on appeal is granted.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for TB is denied.

Service connection for right knee patellofemoral syndrome (PFS) is granted.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disability to include PTSD.  He specifically asserts that his current disabilities are related to combat-related traumas he experienced during deployments to Iraq between the time periods of 2007 to 2009.  

He reports that in June 2007 during his first deployment, at "NSA Anaconda in Balad, Iraq," mortars hit "at the edge of the conexes and knocked off its blocks while he was asleep inside."  See Dr. G.K.'s October 2014 report.  The Veteran states that the concussion threw him to the floor.  He indicates he felt extremely vulnerable, and that these mortar attacks occurred many times during his deployment and they were always stressful.  The Veteran also notes that during his first deployment, he observed bodies unloaded from helicopters, and on one occasion he had to clean blood and body parts out of a helicopter.  He also asserts that during his second deployment to Iraq, he was in a van heading to the mess hall when he saw two Army soldiers hurt badly in a mortar blast about 30-40 years from a parking lot.  He asserts he felt the concussion from the blast and saw both bodies blown into the air and landing twisted on the ground.  He felt helplessness, horror and guilt as he helped place one of the injured men on a stretcher.  Finally, he states that one of his friends was killed when a mortar hit the wing of a plane he was working on. See Dr. G.K.'s October 2014 report.  

In support of his claim, the Veteran has submitted a private treatment report from Dr. G.K. dated in October 2014 indicating that he has PTSD, major depressive disorder, attention deficit/hyperactivity disorder (ADHD), and panic disorder with agoraphobia.  Dr. G.K. linked the Veteran's PTSD to his reported in-service stressors.  Another report from Dr. S.S. dated in May 2012 links PTSD and anxiety to military service.  Notably however, the Veteran has also appeared for two post-service VA examinations-one in February 2013 and the other in September 2015.  Both VA examiners were unable to diagnose the Veteran with any current mental health disability due to inconsistent and non-credible symptom descriptions provided by the Veteran at the time.

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. §  3.304(f) (2017).

In certain circumstances, the requirements for corroborating evidence of the claimed in-service stressor are eliminated if such is related to "fear of hostile military or terrorist activity." Significantly however, the provision requires that a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD, and that his symptoms are related to the claimed stressor.  To date, no VA psychiatrist or psychologist has diagnosed the Veteran with PTSD, or related the Veteran's current symptoms to his claimed stressors. As such, stressor corroboration is still required to support the Veteran's service-connection claim as it relates to PTSD, notwithstanding the positive nexus opinions of record from private physicians.  

VA has not attempted to verify the Veteran's claimed stressors-in particular, the mortar attacks claimed to have occurred where he was stationed during his deployments to Iraq.  On remand, the AOJ should take all steps deemed necessary to verify the Veteran's claimed stressors. 

The Board adds that the Veteran has submitted discharge paperwork from his service in the Naval Reserves indicating that he was placed on Medical Retention Review (MRR) Status for "anxiety and PTSD" in July 2012.  On remand, attempts should be made to obtain all service personnel records and service treatment records relevant to the Veteran's service in the Naval Reserves.  

The Board adds that notwithstanding the Veteran's contention that his current disabilities are due to combat-related stressors experienced during his deployments to Iraq in 2007 to 2009, the Veteran's service treatment records note that the Veteran received counseling from Dr. H.F.K. from April 2005 to May 2005 prior to his deployment to Iraq in 2007.  In May 2005, Dr. H.F.K. assessed the Veteran as having adjustment disorder, with depression and anxious mood, as well as attention deficit/hyperactivity disorder (ADHD).  In June 2008, the Veteran had hand tremors and feelings of nervousness.  In January 2009, he was assessed with essential tremor and anxiety, and was prescribed Xanax.  It is unclear from the record whether any psychiatric disabilities that currently exist other than PTSD, may be shown to have onset in, or are otherwise related to the Veteran's period of service.  Indeed, the Veteran's private physicians appear to link all disabilities diagnosed (to include those other than PTSD) to his claimed military trauma, which has yet to be verified.  On remand, the Veteran should be scheduled for another VA examination to clarify the Veteran's diagnoses, and to assess whether any current psychiatric disability is related to the Veteran's service, to include in-service treatment for depression and anxiety.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any 
outstanding VA or private treatment records relevant to his claimed psychiatric disabilities.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained.

2. Attempt to obtain all service personnel records and 
service treatment records pertaining to the Veteran's service in the Naval Reserves.  

3.  Send a letter to the Veteran and his representative requesting that the Veteran provide specific details of the stressor events the Veteran claims occurred during his period of active duty service, to include approximate dates and locations of the described events. Upon receipt, undertake any necessary development to independently verify the Veteran's described stressors.  If the search for corroborating information leads to negative results, notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken. If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

4.  After verifying the Veteran's stressors [or determining that verification is not possible], schedule the Veteran for a VA psychiatric examination to assess the current nature and etiology of his current psychiatric disabilities.  The claims file must be made available to, and reviewed by the examiner.  

The examiner is requested to specifically address whether the Veteran currently meets or met the DSM criteria for a diagnosis of an acquired psychiatric disability, to include PTSD, at any time during the appeal period. 

 If so, for each diagnosed disability, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of active duty service.  The examiner should specifically comment upon the Veteran's treatment in 2005 for adjustment disorder, depression, anxiety and ADHD, as well as treatment in 2008 and 2009 for tremors and anxiety.  

If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis. The examiner should also indicate whether the stressor involved fear of hostile military or terrorist activity and whether his symptoms are related to the claimed stressor. The examiner should specifically comment upon the findings of the Veteran's psychologists, Dr. S.S. and Dr. G.K. who both diagnosed the Veteran with PTSD.

All opinions provided must be thoroughly explained, and a comprehensive rationale for all conclusions reached must be provided. 

5.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


